UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- x

SEUNG-YONG OK,                                                              NOTICE OF MOTION FOR
                                             Plaintiff,                     SUMMARY JUDGMENT
                               – against –                                  No. 18-cv-0392 (BMC)
NEW    YORK    CITY    DEPARTMENT      OF
EDUCATION; TYEE CHIN, FORMER PRINCIPAL
OF FLUSHING HIGH SCHOOL, IN HIS OFFICIAL
AND INDIVIDUAL CAPACITY; and LUIS
AGUIRRE AMAYA, ASSISTANT PRINCIPAL OF
FLUSHING HIGH SCHOOL, IN HIS OFFICIAL AND
INDIVIDUAL CAPACITY,
                                             Defendant.

----------------------------------------------------------------------- x


                 PLEASE TAKE NOTICE that upon defendant’s Local Civil Rule 56.1

Statement of Undisputed Facts, dated March 4, 2020 the Declaration of Assistant Corporation

Counsel Lora Minicucci in support of Defendants’ Motion for Summary Judgment, dated March

4, 2020, and annexed exhibits, the Memorandum of Law in Support of Defendants’ Motion for

Summary Judgment, dated March 4, 2020; and upon all papers and proceedings had herein,

Defendants, the New York City Department of Education (“DOE”), Tyee Chin, and Luis Aguirre

Amaya, will move this Court, before the Honorable Brian M. Cogan, United States District

Judge, on a date and at a time to be designated by the Court, at the United States Courthouse for

the Eastern District of New York, located at 225 Cadman Plaza East, Brooklyn, NY 11201, for

an order and judgment, pursuant to Federal Civil Procedure Rule 56, granting defendants’

Motion for Summary Judgment and dismissing the Complaint in its entirety against defendants,

on the grounds that there is no genuine issue of material fact requiring a trial, and that defendants

are entitled to judgment as a matter of law, entering judgment for defendants and granting


                                                          -1-
defendants costs, fees, and disbursements together with such other and further relief as the Court

deems just, proper, and equitable.

               PLEASE TAKE FURTHER NOTICE that answering papers, if any, must be

served or filed before March 23, 2020, and reply papers, if any, will be served on or before

March 30, 2020.

Dated:         New York, New York
               March 4, 2020
                                             JAMES E. JOHNSON
                                             Corporation Counsel of the City of New York
                                             Attorney for Defendants
                                             100 Church Street, Room 2-318
                                             New York, New York 10007
                                             (212) 356-2078
                                             lminicuc@law.nyc.gov


                                             By:     /s/
                                                     Lora Minicucci
                                                     Assistant Corporation Counsel



Donna A. Canfield, Of Counsel.




                                               -2-
